DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, first paragraph, filed August 29, 2022, with respect to the rejections of claims 1, 8 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon secondary consideration, a new grounds of rejection is made in view of Mori (U.S. Patent Publication 2007/0236811) and Liu et al (U.S. Patent Publication 20118/0210177), both of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (U.S. Patent Publication 2007/0236811).
With regard to independent claim 1, Mori teaches an optical lens (page 1, paragraph [0002] and Figure 3), in order from an object side to an image-forming side, comprising: a first lens (Figure 3, element G1) having negative refractive power (Figure 8, data for element defined by S1 and S2); a second lens (Figure 3, element G2) having positive refractive power (Figure 8, data for element defined by S2 and S3); a third lens (Figure 3, element G3) having positive refractive power (Figure 8, data for element defined by S5 and S6); a fourth lens (Figure 3, element G4) having positive refractive power (Figure 8, data for element defined by S7 and S8); and a fifth lens (Figure 3, element G5) having negative refractive power (Figure 8, data for element defined by S9 and S10), and satisfying at least one of the following conditional expressions: F3>F2 (Figure 8, data used to calculate F2 and F3), F4>F2 (Figure 8, data used to calculate F2 and F4), 0.2 ≤|F2/F345|≤0.8, 0.3≤h/H≤0.8, 0<|R2/R1|≤0.2 and 0<|R3/R4|≤0.03, as defined.
With regard to dependent claim 2, Mori teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the conditional expressions 1.5 ≤ TL/EFL and TTL/EFL ≤ 4, as defined (Figure 8, Example 3 data).
With regard to dependent claim 6, Mori teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the following conditions: the first lens is a biconcave lens, a convex-concave lens (Figure 8, data for S1 and S2) or a plano-concave lens; the second lens is a convex-concave lens (Figure 8, data for S2 and S3), a biconvex lens or a convexo-plane lens; the third lens is a concave-convex lens (Figure 8, data for S5 and S6); the fourth lens is a concave-convex lens; and the fifth lens is a convex-concave lens (Figure 8, data for S9 and S10).
With regard to dependent claim 7, Mori teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the following conditions: at least one of the first lens and the second lens is a spherical lens; and at least one of the third lens, the fourth lens and the fifth lens is an aspheric lens (Figure 9, aspherical data for G3, G4 and G5).
With regard to independent claim 15, Mori teaches an optical lens (page 1, paragraph [0002] and Figure 3), in order from an object side to an image-forming side, comprising: a first lens (Figure 3, element G1) having negative refractive power (Figure 8, data for element defined by S1 and S2); a second lens (Figure 3, element G2) having positive refractive power (Figure 8, data for element defined by S2 and S3); a third lens (Figure 3, element G3) having positive refractive power (Figure 8, data for element defined by S5 and S6); a fourth lens (Figure 3, element G4) having positive refractive power (Figure 8, data for element defined by S7 and S8); and a fifth lens (Figure 3, element G5) having refractive power (Figure 8, data for element defined by S9 and S10), and a spacing is between the fourth lens and the fifth lens (Figure 8, data for D8) and satisfying at least one of the following conditional expressions: F3>F2 (Figure 8, data used to calculate F2 and F3), F4>F2 (Figure 8, data used to calculate F2 and F4), 0.2 ≤|F2/F345|≤0.8, 0.3≤h/H≤0.8, 0<|R2/R1|≤0.2 and 0<|R3/R4|≤0.03, as defined.
With regard to dependent claim 16, Mori teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical lens satisfying at least one of the conditional expressions 1.5 ≤ TL/EFL and TTL/EFL ≤ 4, as defined (Figure 8, Example 3 data).
With regard to dependent claim 20, Mori teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical lens at least one of the following conditions: the first lens is a biconcave lens, a convex-concave lens (Figure 8, data for S1 and S2) or a plano-concave lens; the second lens is a convex-concave lens (Figure 8, data for S2 and S3), a biconvex lens or a convexo-plane lens; the third lens is a concave-convex lens (Figure 8, data for S5 and S6); the fourth lens is a concave-convex lens; and the fifth lens is a convex-concave lens (Figure 8, data for S9 and S10).

Claims 1, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (U.S. Patent Publication 2018/0210177).
With regard to independent claim 1, Liu et al teaches an optical lens (page 1, paragraph [0002] and Figure 1), in order from an object side to an image-forming side, comprising: a first lens (Figure 1, element 110) having negative refractive power (page 6, paragraph [0082], lines 1-2); a second lens (Figure 1, element 120) having positive refractive power (page 6, paragraph [0083], lines 1-2); a third lens (Figure 1, element 130) having positive refractive power (page 6, paragraph [0084], lines 1-2); a fourth lens (Figure 1, element 140) having positive refractive power (page 6, paragraph [0085], lines 1-2); and a fifth lens (Figure 1, element 150) having negative refractive power (page 6, paragraph [0086], lines 1-2) and satisfying at least one of the following conditional expressions: F3>F2, F4>F2, 0.2 ≤|F2/F345|≤0.8 (page 8, Table 1 data), 0.3≤h/H≤0.8, 0<|R2/R1|≤0.2 (page 8, Table 1, Curvature Radius data for Surfaces 1 and 2) and 0<|R3/R4|≤0.03, as defined.
With regard to dependent claim 6, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the following conditions: the first lens is a biconcave lens, a convex-concave lens (page 6, paragraph [0082], lines 2-4) or a plano-concave lens; the second lens is a convex-concave lens, a biconvex lens or a convexo-plane lens; the third lens is a concave-convex lens (page 6, paragraph [0084], lines 2-4); the fourth lens is a concave-convex lens (page 6, paragraph [0085], lines 2-4); and the fifth lens is a convex-concave lens.
With regard to dependent claim 7, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the following conditions: at least one of the first lens and the second lens is a spherical lens; and at least one of the third lens, the fourth lens and the fifth lens is an aspheric lens (page 6, paragraph [0084], lines 6-7; paragraph [0085], lines 6-7; paragraph [0086], lines 6-7).
With regard to independent claim 8, Liu et al teaches an optical lens (page 1, paragraph [0002] and Figure 1), in order from an object side to an image-forming side, comprising: a first lens (Figure 1, element 110) having negative refractive power (page 6, paragraph [0082], lines 1-2); a second lens (Figure 1, element 120) having positive refractive power (page 6, paragraph [0083], lines 1-2); a third lens (Figure 1, element 130) having positive refractive power (page 6, paragraph [0084], lines 1-2); a fourth lens (Figure 1, element 140) having a forth object-side surface recessing toward the image-forming side (i.e., concave surface, page 6, paragraph [0084], lines 2 and Figure 1, element 141); and a fifth lens (Figure 1, element 150) having negative refractive power (page 6, paragraph [0086], lines 1-2) and satisfying at least one of the following conditional expressions: F3>F2, F4>F2, 0.2 ≤|F2/F345|≤0.8 (page 8, Table 1 data), 0.3≤h/H≤0.8, 0<|R2/R1|≤0.2 (page 8, Table 1, Curvature Radius data for Surfaces 1 and 2) and 0<|R3/R4|≤0.03, as defined. 
With regard to dependent claim 9, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical lens satisfying at least one of the following conditions: 1.5≤TTL/EFL (page 8, Table 1 data) and TTL/EFL≤4, as defined.
With regard to dependent claim 13, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical lens satisfying at least one of the following conditions: the first lens is a biconcave lens, a convex-concave lens (page 6, paragraph [0082], lines 2-4) or a plano-concave lens; the second lens is a convex-concave lens, a biconvex lens or a convexo-plane lens; the third lens is a concave-convex lens (page 6, paragraph [0084], lines 2-4); the fourth lens is a concave-convex lens (page 6, paragraph [0085], lines 2-4); and the fifth lens is a convex-concave lens.
With regard to dependent claim 14, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical lens satisfying at least one of the following conditions: at least one of the first lens and the second lens is a spherical lens; and at least one of the third lens, the fourth lens and the fifth lens is an aspheric lens (page 6, paragraph [0084], lines 6-7; paragraph [0085], lines 6-7; paragraph [0086], lines 6-7).
With regard to independent claim 15, Liu et al teaches an optical lens (page 1, paragraph [0002] and Figure 1), in order from an object side to an image-forming side, comprising: a first lens (Figure 1, element 110) having negative refractive power (page 6, paragraph [0082], lines 1-2); a second lens (Figure 1, element 120) having positive refractive power (page 6, paragraph [0083], lines 1-2); a third lens (Figure 1, element 130) having positive refractive power (page 6, paragraph [0084], lines 1-2); a fourth lens (Figure 1, element 140) having positive refractive power (page 6, paragraph [0085], lines 1-2); and a fifth lens (Figure 1, element 150) having refractive power (page 6, paragraph [0086], lines 1-2), and a spacing is between the fourth lens and the fifth lens (page 8, Table 1, Thickness data for Surface 9) and satisfying at least one of the following conditional expressions: F3>F2, F4>F2, 0.2 ≤|F2/F345|≤0.8 (page 8, Table 1 data), 0.3≤h/H≤0.8, 0<|R2/R1|≤0.2 (page 8, Table 1, Curvature Radius data for Surfaces 1 and 2) and 0<|R3/R4|≤0.03, as defined.
With regard to dependent claim 16, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical lens satisfying at least one of the following conditions: 1.5≤TTL/EFL (page 8, Table 1 data) and TTL/EFL≤4, as defined.
With regard to dependent claim 20, Liu et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical lens satisfying at least one of the following conditions: the first lens is a biconcave lens, a convex-concave lens (page 6, paragraph [0082], lines 2-4) or a plano-concave lens; the second lens is a convex-concave lens, a biconvex lens or a convexo-plane lens; the third lens is a concave-convex lens (page 6, paragraph [0084], lines 2-4); the fourth lens is a concave-convex lens (page 6, paragraph [0085], lines 2-4); and the fifth lens is a convex-concave lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
21 September 2022